Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are allowed.

Response to Arguments
Applicant’s arguments from the appeal brief filed on 10/30/2019, with respect to the rejection of Claims 1-13 under 35 USC 103, have been fully considered and are persuasive. Based on the decision from the Patent Trial and Appeal Board on 08/19/2021, and further consideration and search by the examiner, it is determined that Claims 1-13 are allowable.  Therefore, the rejection of Claims 1-13 under 35 USC 103 have been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with William J. Klein (Reg. No. 43,719) on 11/18/2021.
The application has been amended as follows:
1. (Currently Amended)	A method of improving speech quality in an audio signal comprising speech and noise, after noise in the audio signal is suppressed, the method comprising:
	receiving from a microphone a first audio signal comprising speech as captured the microphone and noise as captured  the microphone;
	providing the first audio signal to a noise suppressor, which is configured to suppress at least some of the noise in the first audio signal and to thereby produce a noise-reduced version of the first audio signal;
linear predictive coding (LPC) estimation to generate an error signal from the noise-reduced version of the first audio signal, the error signal comprising speech in the first audio signal after at least some of the noise in the first audio signal is removed;
	generating linear predictive coding (LPC) coefficients by performing linear predictive coding (LPC) analysis of the first audio signal;
	applying the LPC coefficients generated by performing LPC analysis of the first audio signal to the error signal generated by the LPC estimation of the noise-reduced version of the first audio signal to synthesize a second audio signal having a reduced distortion speech 
	providing the second audio signal to an audio signal transducer configured to produce audible sound waves from the second audio signal.
5. (Currently Amended)	A method of improving speech quality in an audio signal after suppressing noise in the audio signal, the method comprising:
	receiving from a microphone a first audio signal comprising speech as captured by the microphone and noise as captured by the microphone, the first audio signal being represented by frames of digital data;
	performing a first partial noise suppression on the first audio signal to provide a partial noise-reduced version of the first audio signal;
	performing a second partial noise suppression on the partial noise-reduced version of the first audio signal to provide a further noise-reduced version of the partial noise-reduced version of the first audio signal;
	using linear predictive coding (LPC) estimation to generate an error signal from the further noise-reduced version of the partial noise-reduced version of the first audio signal;

	applying the LPC coefficients determined from the partially noise-reduced version of the first audio signal to the error signal generated  by the LPC estimation of the further noise-reduced version of the partial noise-reduced version of the first audio signal to synthesize a speech signal from the first audio signal; and
providing the 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “applying the LPC coefficients generated by performing LPC analysis of the first audio signal to the error signal generated by the LPC estimation of the noise-reduced version of the first audio signal to synthesize a second audio signal having a reduced distortion speech”, as found in Claim 1. Similar features are claimed in Claims 2-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672